internal_revenue_service number release date index number --------------------- ------------- ---------------------------------------- -------------------------- ----------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc fip b02 plr-145341-08 date legend fund -------------------------------------------------------------------- ---------------------------------------- trust advisor subsidiary type a company state country ---------------------------- ----------------------------------- ---------------------------------------------------------- ------------------------------------ -------------------- --------------------- dear --------------- this responds to your letter dated date and supplemental correspondence dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that income derived from its investments in a wholly-owned subsidiary that is a controlled_foreign_corporation cfc constitutes qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code facts plr-145341-08 fund is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund is a series of trust which is a state business_trust fund is a calendar_year accrual_method taxpayer classified as a corporation for federal_income_tax purposes fund intends to qualify each year as a regulated_investment_company ric under sec_851 of the code fund has formed subsidiary a wholly-owned subsidiary incorporated as a type a company under the laws of country under the laws of country a type a company provides limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder as a result subsidiary will be treated as a corporation for federal_income_tax purposes under default entity classification rules but intends to ensure such classification by filing a protective_election on form_8832 fund represents that although subsidiary will not be registered as an investment_company under the act subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to investments that would apply if the subsidiary were registered under the act fund will invest a portion of its assets in subsidiary subject_to the limitations set forth in sec_851 of the code subsidiary will invest primarily in one or more of the following types of instruments commodity and financial futures and options contracts forward and spot contracts and fixed income securities that serve as collateral for these contracts each of these contracts may be linked to the performance of one or multiple commodities including a commodity index subsidiary may also invest directly in commodities subsidiary will be wholly-owned by fund and is thus expected to be classified as a cfc as defined in sec_957 fund will include its subpart_f_income attributable to its subsidiary under the rules applicable to cfcs under the code law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock plr-145341-08 or securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing in addition sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation fund represents that it will own percent of the voting power of the stock of subsidiary fund is a united_states_person fund therefore represents that subsidiary will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year plr-145341-08 sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities subsidiary’s income from its investments in commodities and commodity-linked instruments may generate subpart_f_income fund therefore represents that it will include in income subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that subpart_f_income of the subsidiary attributable to the fund is income derived with respect to fund’s business of investing in the stock of subsidiary and thus constitutes qualifying_income under sec_851 this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
